Exhibit 10.1

 

FATHOM HOLDINGS INC.

 

2017 STOCK PLAN

 

(Reflects all stock splits effected since adoption)

 

1.            Purpose. This Fathom Holdings Inc. 2017 Stock Plan (the “Plan”) is
intended to provide incentives:

 

(a)           to employees, directors, contractors, and consultants of Fathom
Holdings Inc. (the “Company”) and its Affiliates (as defined below) by providing
them with bonus awards of Series B Common Stock of the Company (“Stock
Bonuses”);

 

(b)           to employees, directors, contractors, and consultants of the
Company and its Affiliates by providing them with opportunities to make direct
purchases of Series B Common Stock of the Company (“Purchase Rights”);

 

(c)           to employees, directors, contractors, and consultants of the
Company and its Affiliates by providing them with opportunities to purchase
Series B Common Stock of the Company pursuant to options granted hereunder that
do not qualify as “incentive stock options” under Section 422 of the Internal
Revenue Code of 1986, as amended, or any successor statute (the “Code”)
(“Nonstatutory Stock Options” or “NSOs”);

 

(d)           to employees of the Company, its parent (if any), or any of its
present or future subsidiaries (collectively, “Related Corporations”), by
providing them with opportunities to purchase Series B Common Stock (as defined
below) of the Company pursuant to options granted hereunder that qualify as
“incentive stock options” (“Incentive Stock Options” or “ISOs”) under Section
422 of the Code.

 

Both ISOs and NSOs are referred to hereafter as “Options”, and Options, Stock
Bonuses and Purchase Rights are referred to hereafter collectively as “Stock
Rights.” As used herein, the terms “parent” and “subsidiary” mean “parent
corporation” and “subsidiary corporation,” respectively, as those terms are
defined in Section 424 of the Code. An “Affiliate” of the Company means a
corporation, limited liability company, or other business entity that, directly
or indirectly, through one or more intermediaries or otherwise, controls, is
controlled by, or is under common control with the Company, where “control”
means the ability to direct management or policies through the ownership of
voting securities, by contract or otherwise. The term “Affiliate” specifically
includes, but is not limited to, to Fathom Realty Holdings, LLC.

 

2.            Administration of the Plan.

 

(a)           The Plan shall be administered by (i) the Board of Directors of
the Company (the “Board”), or (ii) a committee consisting of directors or other
persons appointed by the Board (the “Committee”). The appointment of the members
of, and the delegation of powers to, the Committee by the Board shall be
consistent with applicable federal and state laws and regulations (collectively,
the “Applicable Laws”). Once appointed, the Committee shall continue to serve in
its designated capacity until otherwise directed by the Board. From time to
time, the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefor, fill vacancies, however caused, and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by the Applicable Laws.

 



- 1 - 

 

 

(b)          Subject to ratification of the grant or authorization of each Stock
Right by the Board (if so required by an Applicable Law), and subject to the
terms of the Plan, the Committee shall have the authority, in its discretion,
to:

 

(i)            determine the employees of the Company and Related Corporations
(from among the class of employees eligible under Section 3 to receive ISOs) to
whom ISOs may be granted, and to determine (from among the classes of
individuals and entities eligible under Section 3 to receive NSOs, Stock Bonuses
and Purchase Rights) to whom NSOs, Stock Bonuses and Purchase Rights may be
granted;

 

(ii)           determine the time or times at which Options, Stock Bonuses or
Purchase Rights may be granted (which may be based on performance criteria);

 

(iii)          determine the number of shares of Series B Common Stock subject
to any Stock Right granted by the Committee;

 

(iv)          determine the option price of shares subject to each Option, which
price shall not be less than the minimum price specified in Section 6 hereof, as
appropriate, and the purchase price of shares subject to each Purchase Right and
to determine the form of consideration to be paid to the Company for exercise of
such Option or purchase of shares with respect to a Purchase Right;

 

(v)           determine whether each Option granted shall be an ISO or NSO;

 

(vi)          determine (subject to Section 7) the time or times when each
Option shall become exercisable and the duration of the exercise period;

 

(vii)         determine whether restrictions such as repurchase options are to
be imposed on shares subject to Options, Stock Bonuses and Purchase Rights and
the nature of such restrictions, if any;

 

(viii)        approve forms of agreement for use under the Plan;

 

(ix)          determine the Fair Market Value (as defined in Section 6(d) below)
of a Stock Right or the Series B Common Stock underlying a Stock Right;

 

(x)            accelerate vesting of any Stock Right or waive any forfeiture
restrictions, or waive any other limitation or restriction with respect to a
Stock Right;

 



- 2 - 

 

 

(xi)           reduce the exercise price of any Stock Right if the Fair Market
Value of the Series B Common Stock covered by such Stock Right shall have
declined since the date the Stock Right was granted;

 

(xii)          institute a program whereby outstanding Options can be
surrendered in exchange for Options with a lower exercise price;

 

(xiii)        modify or amend each Stock Right, including the discretionary
authority to extend the post-termination exercisability period of Stock Rights
longer than is otherwise provided for by terms of the Plan or the Stock Right;

 

(xiv)        construe and interpret the Plan and Stock Rights granted hereunder;

 

(xv)         prescribe and rescind rules and regulations relating to the Plan;

 

(xvi)        to approve addenda pursuant to Section 24 below or to grant Stock
Rights to, or to modify the terms of, any outstanding agreement related to any
Stock Right held by grantees who are foreign nationals or employed outside of
the United States with such terms and conditions as the Committee deems
necessary or appropriate to accommodate differences in local law, tax policy or
custom which deviate from the terms and conditions set forth in this Plan to the
extent necessary or appropriate to accommodate such differences; and

 

(xvii)       make all other determinations necessary or advisable for the
administration of the Plan.

 

The interpretation and construction by the Committee of any provisions of the
Plan or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. No member of the Board or the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Stock Right granted under it.

 

(c)           The Committee may select one of its members as its chairman, and
shall hold meetings at such times and places as it may determine. Acts by a
majority of the Committee, approved in person at a meeting or in writing, shall
be the valid acts of the Committee.

 

(d)           All references in this Plan to the Committee shall mean the Board
if no Committee has been appointed.

 

(e)           Those provisions of the Plan that make express reference to “Rule
16b-3” shall apply to the Company only at such time as the Company’s Series B
Common Stock is registered under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and then only to such persons as are required to file
reports under Section 16(a) of the Exchange Act (a “Reporting Person”).

 



- 3 - 

 

 

(f)            To the extent that Stock Rights are to be qualified as
“performance-based” compensation within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a committee consisting of two or more
“outside directors” as determined under Section 162(m) of the Code.

 

3.            Eligible Employees and Others.

 

(a)           Eligibility. ISOs may be granted to any employee of the Company or
any Related Corporation. Those officers of the Company who are not employees may
not be granted ISOs under the Plan. NSOs, Stock Bonuses and Purchase Rights may
be granted to any director, employee, contractor, or consultant of the Company
or any Affiliate of the Company. Granting of any Stock Right to any individual
or entity shall neither entitle that individual or entity to, nor disqualify
him, her, or it from, participation in any other grant of Stock Rights.

 

(b)           Special Rule for Grant of Stock Rights to Reporting Persons. The
selection of a director or an officer who is a Reporting Person (as the terms
“director” and “officer” are defined for purposes of Rule 16b-3) as a recipient
of a Stock Right, the timing of the Stock Right grant, the exercise price, if
any, of the Stock Right and the number of shares subject to the Stock Right
shall be determined either (i) by the Board, or (ii) by a committee of the Board
that is composed solely of two or more Non-Employee Directors having full
authority to act in the matter. For the purposes of the Plan, a director shall
be deemed to be a “Non-Employee Director” only if such person is defined as such
under Rule 16b-3(b)(3), as interpreted from time to time.

 

(c)           Annual Limitation for Employees. To the extent the Company is
subject to Section 162(m) of the Code, no employee shall be eligible to be
granted during any calendar year Stock Rights covering more than eighty percent
(80%) of the total shares of Series B Common Stock authorized for issuance under
the Plan as set forth in Section 4.

 

4.            Stock. The stock subject to Stock Rights shall be authorized but
unissued shares of the Series B Common Stock of the Company, no par value per
share, or such shares of the Company’s capital stock into which such class of
shares may be converted pursuant to any reorganization, recapitalization,
merger, consolidation or the like, or shares of Series B Common Stock reacquired
by the Company in any manner. The aggregate number of shares that may be issued
pursuant to the Plan is 3,182,335 shares of Series B Common Stock, which is the
maximum number of shares that may be issued as ISOs under this Plan, subject to
adjustment as provided herein. Any such shares may be issued as ISOs, NSOs or
Stock Bonuses, or to persons or entities making purchases pursuant to Purchase
Rights, so long as the number of shares so issued does not exceed such aggregate
number, as adjusted. If any Option granted under the Plan shall expire or
terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, or if the Company shall
reacquire any shares issued pursuant to Stock Rights, the unpurchased shares
subject to such Options and any shares so reacquired by the Company shall again
be available for grants of Stock Rights under the Plan. Shares of Series B
Common Stock which are withheld to pay the exercise price of an Option and/or
any related withholding obligations shall not be available for issuance under
the Plan.

 



- 4 - 

 

 

5.            Granting of Stock Rights. Stock Rights may be granted under the
Plan at any time after the Effective Date, as set forth in Section 16, and prior
to 10 years thereafter. The date of grant of a Stock Right under the Plan will
be the date specified by the Committee at the time it grants the Stock Right;
provided, however, that such date shall not be prior to the date on which the
Committee acts.

 

6.            Minimum Price; ISO Limitations.

 

(a)           The price per share specified in the agreement relating to each
NSO, Stock Bonus or Purchase Right granted under the Plan shall be established
by the Committee, taking into account any noncash consideration to be received
by the Company from the recipient of Stock Rights.

 

(b)           The price per share specified in the agreement relating to each
ISO granted under the Plan shall not be less than the Fair Market Value per
share of Series B Common Stock on the date of such grant. In the case of an ISO
to be granted to an employee owning stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any Related
Corporation, the price per share specified in the agreement relating to such ISO
shall not be less than 110% of the Fair Market Value per share of Series B
Common Stock on the date of the grant.

 

(c)           To the extent that the aggregate Fair Market Value (determined at
the time an ISO is granted) of Series B Common Stock for which ISOs granted to
any employee are exercisable for the first time by such employee during any
calendar year (under all stock option plans of the Company and any Related
Corporation) exceeds $100,000 (or such higher value as permitted under Code
Section 422 at the time of determination) such Options will be treated as NSOs,
provided that this Section shall have no force or effect to the extent that its
inclusion in the Plan is not necessary for Options issued as ISOs to qualify as
ISOs pursuant to Section 422 of the Code. The rule of this Section 6(c) shall be
applied by taking Options in the order in which they were granted.

 

(d)          As used herein, “Fair Market Value” means:

 

(i)            if the Series B Common Stock is then traded on a national
securities exchange, the closing sale price for such stock (or the closing bid,
if no sales were reported as quoted on such exchange or market) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported);

 

(ii)           if the Series B Common Stock is regularly quoted on an automated
quotation system but not reported on a national securities exchange, the closing
sale price or average of bid prices last quoted on that date by an established
quotation service (or, if no such prices were reported on that date, on the last
date such prices were reported); or

 

(iii)          if the Series B Common Stock is not traded on an established
securities market (as defined in Treasury Regulation Section 1.897-1(m)), the
fair market value as determined by the Committee in good faith on such basis as
it deems appropriate and applied consistently with respect to the recipients of
Stock Rights under the Plan.

 



- 5 - 

 

 

7.            Option Duration. Subject to earlier termination as provided in
Sections 9 and 10, each Option shall expire on the date specified by the
Committee, but not more than:

 

(a)           10 years from the date of grant in the case of NSOs;

 

(b)           10 years from the date of grant in the case of ISOs generally; and

 

(c)            5 years from the date of grant in the case of ISOs granted to an
employee owning stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Corporation.

 

Subject to earlier termination as provided in Sections 9 and 10, the term of
each ISO shall be the term set forth in the original instrument granting such
ISO, except with respect to any part of such ISO that is converted into an NSO
pursuant to Section 18.

 

8.            Exercise of Options. Subject to the provisions of Section 9
through Section 12 of the Plan, each Option granted under the Plan shall be
exercisable as follows:

 

(a)           the Option shall either be fully exercisable on the date of grant
or shall become exercisable thereafter in such installments as the Committee may
specify;

 

(b)           once an installment becomes exercisable it shall remain
exercisable until expiration or termination of the Option, unless otherwise
specified by the Committee;

 

(c)           each Option or installment may be exercised at any time or from
time to time, in whole or in part, for up to the total number of shares with
respect to which it is then exercisable;

 

(d)           the Committee shall have the right to accelerate the date of
exercise of any installment of any Option, irrespective of whether such
acceleration would cause the Option to exceed the annual vesting limitation
contained in Section 422 of the Code, as described in Section 6(c);

 

(e)           the Committee may, but need not, include a provision in an
agreement evidencing an Option whereby the grantee may elect at any time during
his/her Continuous Service to exercise any part or all of the Option prior to
its vesting, and in such case any shares received pursuant to such exercise of
the unvested portion of the Option will be subject to a repurchase right in
favor of the Company or to any other restriction the Company determines to be
appropriate.

 

9.            Effect of Termination of Continuous Service. If a grantee ceases
to provide Continuous Service (as defined below) to the Company and all
Affiliates other than (x) by reason of death or Disability as defined in Section
10, or (y) by reason of a termination for “Cause” as defined in this Section 9,
then unless otherwise specified in the instrument granting such Stock Right, the
grantee shall have the continued right to exercise any Stock Right held by him
or her, to the extent of the number of shares with respect to which he or she
could have exercised it on the date of termination until the Stock Right’s
specified expiration date; provided, however, in the event the grantee exercises
any ISO after the date that is three months following the date of termination of
employment, such ISO will automatically be converted into an NSO subject to the
terms of the Plan. In the event of a termination for Cause (as defined below),
the right of a grantee to exercise a Stock Right shall terminate as of the date
of termination.

 



- 6 - 

 

 

(a)          As used herein, the term “Continuous Service” means the provision
of services to the Company or an Affiliate in any capacity of employee,
director, contractor, or consultant that is not interrupted or terminated. A
grantee’s Continuous Service will be deemed to have terminated either upon an
actual termination of Continuous Service or upon the entity for which the
grantee provides services ceasing to be an Affiliate. Continuous Service shall
not be considered interrupted in the case of (i) any approved leave of absence
(as described below), (ii) transfers among the Company, an Affiliate, or any
successor in any capacity of employee, director, contractor, or consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or an Affiliate in any capacity of employee, director, contractor,
or consultant (provided, however that a change in status from an employee to
contractor or consultant may cause an ISO to become an NSO under the Code). ISOs
granted under the Plan shall not be affected by any change of employment within
or among the Company and its Affiliates, so long as the optionee continues to be
an employee of the Company or any Affiliate.

 

(b)          An approved leave of absence for purposes of determining Continuous
Service will include any bona fide leave of absence (such as those attributable
to illness, military obligations or other authorized personal leave) provided
that the period of such leave does not exceed six (6) months, or if longer, any
period during which such grantee’s right to reemployment with the Company is
guaranteed by statute or by contract.

 

(c)          For purposes of this Plan, and unless otherwise defined in the
instrument granting a Stock Right, “Cause” means:

 

(i)            if a grantee has a then-effective employment agreement,
consulting agreement, service agreement or other similar agreement with the
Company or any Affiliate that defines “Cause” or a like term, the meaning set
forth in such agreement at the time of the grantee’s termination of Continuous
Service; or

 

(ii)           in the absence of such an agreement or definition, the
termination of a grantee’s Continuous Service for any of the following reasons,
as determined by the Committee: (A) the grantee’s breach of any fiduciary duty
to the Company or any Affiliate; (B) the grantee’s failure to follow the
reasonable instructions of the Board or such grantee’s direct supervisor, which
breach, if curable, is not cured within ten (10) days after notice to such
grantee or, if cured, recurs within one hundred eighty (180) days; (C) the
grantee’s willful misconduct, fraud, embezzlement, or acts of dishonesty
relating to the Company or any Affiliate; (D) the grantee’s material breach of
any noncompetition, confidentiality or similar agreement with the Company or an
Affiliate, as determined under such agreement; (E) the grantee’s commission of a
crime involving fraud, embezzlement, theft, or other act constituting a felony;
or (F) a grantee who is an employee, contractor, or consultant and who engages
in acts or omissions constituting gross negligence, misconduct or a willful
violation of a Company or an Affiliate policy which is or is reasonably expected
to be materially injurious to the Company and/or an Affiliate.

 



- 7 - 

 

 

(d)           NOTHING IN THE PLAN SHALL BE DEEMED TO GIVE ANY GRANTEE OF ANY
STOCK RIGHT THE RIGHT TO BE RETAINED IN EMPLOYMENT OR OTHER SERVICE BY THE
COMPANY OR ANY AFFILIATE FOR ANY PERIOD OF TIME OR TO AFFECT THE AT-WILL NATURE
OF ANY EMPLOYEE’S EMPLOYMENT.

 

10.          Death; Disability.

 

(a)           If a grantee’s Continuous Service ends by reason of death, or if a
grantee dies within three months of the date his or her Continuous Service ends,
any Stock Right held by him or her may be exercised to the extent of the number
of shares with respect to which he or she could have exercised said Stock Right
on the date of death, by his or her estate, personal representative or
beneficiary who has acquired the Stock Right by will or by the laws of descent
and distribution (the “Successor Grantee”), unless otherwise specified in the
instrument granting such Stock Right, prior to the earlier of (i) one year after
the date of termination or (ii) the Stock Right’s specified expiration date,
provided, however, that a Successor Grantee shall be entitled to ISO treatment
under Section 421 of the Code only if the deceased optionee would have been
entitled to like treatment had he or she exercised such Option on the date of
his or her death; and provided further in the event the Successor Grantee
exercises an ISO after the date that is one year following the date of
termination by reason of death, such ISO will automatically be converted into a
NSO subject to the terms of the Plan.

 

(b)           If a grantee’s Continuous Service ends by reason of Disability, he
or she shall continue to have the right to exercise any Stock Right held by him
or her on the date of termination until unless otherwise specified in the
instrument granting such Stock Right, the earlier of (i) one year after the date
of termination or (ii) the Stock Right’s specified expiration date provided,
however, in the event the grantee exercises an ISO after the date that is one
year following the date of termination by reason of Disability, such ISO will
automatically be converted into a NSO subject to the terms of the Plan. For the
purposes of the Plan, the term “Disability” means a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

(c)           The provisions of subsections (a) and (b) of this Section 10
regarding the exercise period of a Stock Right may be waived, extended or
further limited, in the discretion of the Committee, in an instrument granting a
Stock Right that is not an ISO.

 

11.          Transferability and Assignability of Stock Rights.

 

(a)           Except for ISOs, which are governed by Section 11(b) below, no
Stock Right is transferable by the grantee except (i) upon the approval of the
Committee, to the grantee’s family members, or (ii) by will or by the laws of
descent and distribution. For purposes of the Plan, a grantee’s “family members”
shall be deemed to consist of his or her spouse, parents, children,
grandparents, grandchildren and any trusts created for the benefit of such
individuals. A family member to whom any such Stock Right has been transferred
pursuant to this Section 11(a) shall be hereinafter referred to as a “Permitted
Transferee.” A Stock Right shall be transferred to a Permitted Transferee in
accordance with the foregoing provisions, and subject to all the provisions of
the instrument evidencing such Stock Right and this Plan, by the execution by
the grantee and the transferee of an assignment in writing in such form approved
by the Committee. The Company shall not be required to recognize the rights of a
Permitted Transferee until such time as it receives a copy of the assignment
from the grantee.

 



- 8 - 

 

 

(b)           No ISO granted under this Plan shall be assignable or otherwise
transferable by the optionee except by will or by the laws of descent and
distribution. An ISO may be exercised during the lifetime of the optionee only
by the optionee.

 

12.          Terms and Conditions of Stock Rights. Stock Rights shall be
evidenced by instruments (which need not be identical) in such forms as the
Committee may from time to time approve. Such instruments shall conform to the
terms and conditions set forth in Sections 6 through 11 hereof and may contain
such other provisions as the Committee deems advisable that are not inconsistent
with the Plan, including restrictions (or other conditions deemed by the
Committee to be in the best interests of the Company) applicable to the exercise
of Options or to shares of Series B Common Stock issuable upon exercise of
Options or otherwise. If the Committee determines to issue a NSO, it shall take
whatever actions it deems necessary, under Section 422 of the Code and the
regulations promulgated thereunder, to ensure that such Option is not treated as
an ISO, provided however that in granting any NSO, the Committee may specify
that such NSO shall be subject to the restrictions set forth herein with respect
to ISOs, or to such other termination and cancellation provisions as the
Committee may determine. The Committee may from time to time confer authority
and responsibility on one or more of its own members and/or one or more officers
of the Company to execute and deliver such instruments. The proper officers of
the Company are authorized and directed to take any and all action necessary or
advisable from time to time to carry out the terms of such instruments.

 

13.          Adjustments. Upon the occurrence of any of the following events,
the rights of a recipient of a Stock Right granted hereunder shall be adjusted
as hereinafter provided, unless otherwise provided in the written agreement
between the recipient and the Company relating to such Stock Right.

 

(a)         Subject to any action required under Applicable Laws by the holders
of capital stock of the Company, (i) the number and class of shares of Series B
Common Stock or other stock or securities: (x) available for future grants of
Stock Rights under Section 4 above and (y) covered by each outstanding Stock
Right, (ii) the exercise price per share of each such outstanding Option, and
(iii) any repurchase price per share applicable to shares issued pursuant to any
Stock Right, shall be automatically proportionately adjusted in the event of a
stock split, reverse stock split, stock dividend, combination, consolidation,
reclassification of Series B Common Stock or subdivision of Series B Common
Stock. In the event of any increase or decrease in the number of issued shares
of Series B Common Stock effected without receipt of consideration by the
Company, a declaration of an extraordinary dividend with respect to Series B
Common Stock payable in a form other than Series B Common Stock in an amount
that has a material effect on the Fair Market Value, a recapitalization
(including a recapitalization through a large nonrecurring cash dividend), a
rights offering, a reorganization, merger, a spin-off, split-up, change in
corporate structure or a similar occurrence, the Committee shall make
appropriate adjustments, in its discretion, in one or more of (i) the numbers
and class of capital stock or securities: (x) available for future grants of
Stock Rights under Section 4 above and (y) covered by each outstanding Stock
Right, (ii) the exercise price per share of each outstanding Option and (iii)
any repurchase price per share applicable to the capital stock issued pursuant
to any Stock Right, and any such adjustment by the Committee shall be made in
the Committee’s sole and absolute discretion and shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of stock subject to a Stock Right. If,
by reason of a transaction described in this Section 13(a) or an adjustment
pursuant to this Section 13(a), an agreement governing a grantee’s Stock Right
covers additional or different shares of stock or securities, then such
additional or different shares, and the Stock Right agreement in respect
thereof, shall be subject to all of the terms, conditions and restrictions which
were applicable to the Stock Right prior to such adjustment.

 



- 9 - 

 

 

(b)        If the Company undergoes an Acquisition (as defined below), unless
otherwise provided by the Committee, in its sole discretion, the Committee or
the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”) shall, as to outstanding Stock Rights, make
appropriate provision for the continuation of such Stock Rights by either
assumption of such Stock Rights or by substitution of such Stock Rights with an
equivalent award. If the Committee or the Successor Board does not make
appropriate provisions for the continuation of such Stock Rights by either
assumption or substitution, unless otherwise provided by the Committee in its
sole discretion, Stock Rights shall become vested and fully and immediately
exercisable and all forfeiture restrictions shall be waived and all Stock Rights
not exercised at the time of the closing of such Acquisition shall terminate
notwithstanding anything to the contrary herein. In the event such Stock Rights
are so fully vested and become immediately exercisable, the Committee may elect
in its discretion in lieu of requiring the exercise of any Stock Rights prior to
termination, to cancel outstanding Stock Rights in exchange for cash payments
for each outstanding Stock Right equal to the product of (x) the positive
difference, if any, of (i) the price per share of Series B Common Stock being
paid in connection with the Acquisition less (ii) the applicable purchase or
exercise price per share of Series B Common Stock for such Stock Right and (y)
the number of shares of Series B Common Stock subject to such Stock Right. Any
such cash payments shall be paid to the holders of Stock Rights within thirty
(30) days after the closing of the Acquisition (subject to any escrow or other
holdback periods and related reductions in amounts otherwise so payable
applicable to all holders of Series B Common Stock) and shall be subject to any
applicable tax withholding requirements.

 

(c)        As used in this Plan, “Acquisition” means:

 

(i)            a merger, consolidation or other capital reorganization or
business combination transaction of the Company with or into another
corporation, limited liability company or other entity other than an Excluded
Entity (as defined below);

 

(ii)           the sale, transfer, or other disposition of all or substantially
all of the assets of the Company, other than to an Excluded Entity; or

 



- 10 - 

 

 

(iii)          acquisition in a single transaction or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of outstanding securities
possessing all of the total combined voting power of the Company’s outstanding
securities; provided, however, that the Committee shall determine under this
clause (iii) whether multiple transactions are related, and its determination
shall be final, binding and conclusive.

 

Notwithstanding the foregoing, a transaction shall not constitute an
“Acquisition” if its purpose is to (A) change the jurisdiction of the Company’s
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company’s securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Board. An “Excluded Entity” means a
corporation or other entity of which the holders of voting capital stock of the
Company outstanding immediately prior to such transaction are the direct or
indirect holders of voting securities representing at least a majority of the
votes entitled to be cast by all of such corporation’s or other entity’s voting
securities outstanding immediately after such transaction.

 

(d)        In the event of a transaction, including without limitation, a
recapitalization or reorganization of the Company (other than a transaction
described in subsection (b) above) pursuant to which securities of the Company
or of another corporation are issued with respect to the outstanding shares of
Series B Common Stock, an optionee or grantee upon exercising a Stock Right
shall be entitled to receive for the purchase price paid upon such exercise the
securities he or she would have received if he or she had exercised the Stock
Right immediately prior to such recapitalization or reorganization.

 

(e)         In the event of the proposed dissolution or liquidation of the
Company, each Stock Right will terminate immediately prior to the consummation
of such proposed action or at such other time and subject to such other
conditions as shall be determined by the Committee.

 

(f)          Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to a Stock Right. No
adjustments shall be made for dividends paid in cash or in property other than
Series B Common Stock of the Company.

 

(g)         No fractional shares shall be issued under the Plan and any optionee
who would otherwise be entitled to receive a fraction of a share upon exercise
of a Stock Right shall receive from the Company cash in lieu of such fractional
shares in an amount equal to the Fair Market Value of such fractional shares, as
determined in the sole discretion of the Committee.

 

(h)         Upon the happening of any of the foregoing events described in
subsections (a), (b) or (d) above, the class and aggregate number of shares set
forth in Section 4 hereof that are subject to Stock Rights that previously have
been or subsequently may be granted under the Plan shall also be appropriately
adjusted to reflect the events described. The Committee or the Successor Board
shall determine the specific adjustments to be made under this Section 13 and,
subject to Section 2, its determination shall be conclusive.

 



- 11 - 

 

 

14.          Means of Exercising Stock Rights.

 

(a)          Except as otherwise provided in this Plan or the instrument
evidencing the Stock Right, a Stock Right (or any part or installment thereof)
shall be exercised by giving written notice to the Company at its principal
office address to the attention of its President. Such notice shall identify the
Stock Right being exercised and specify the number of shares as to which such
Stock Right is being exercised, accompanied by full payment of the exercise
price therefor, if any, payable as follows: (i) in United States dollars in cash
or by check, (ii) at the discretion of the Committee, through the delivery of
already-owned shares of Series B Common Stock having a Fair Market Value equal
as of the date of the exercise to the cash exercise price of the Stock Right
and, in the case of such already-owned shares of Series B Common Stock, having
been owned by the participant for more than six months from the date of
surrender, or (iii) at the discretion of the Committee, by delivery of the
grantee’s personal recourse note bearing interest payable not less than annually
at a market rate that is no less than 100% of the lowest applicable Federal
rate, as defined in Section 1274(d) of the Code, (iv) at the discretion of the
Committee, through the surrender of shares of Series B Common Stock then
issuable upon exercise of the Stock Right having a Fair Market Value on the date
of exercise equal to the aggregate price of the Stock Right, (v) at the
discretion of the Committee, delivery of a notice that the grantee has placed a
market sell order with a broker with respect to shares of Series B Common Stock
then issuable upon exercise of the Stock Right and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Stock Right exercise price, provided that payment
of such proceeds is then made to the Company upon settlement of the sale, or
(vi) at the discretion of the Committee, by any combination of (i), (ii), (iii),
(iv) and (v) or such other consideration and method of payment for the issuance
of shares to the extent permitted by Applicable Laws and the Plan. If the
Committee exercises its discretion to permit payment of the exercise price of a
Stock Right by means of the methods set forth in clauses (ii), (iii) (iv), (v)
or (vi) of the preceding sentence, such discretion shall be exercised in writing
at the time of the grant of the Stock Right in question and such exercise shall
also be governed by any terms set forth in the written agreement evidencing the
grant of the Stock Right. The holder of a Stock Right shall not have the rights
of a stockholder with respect to the shares covered by the Stock Right until the
date of issuance of a stock certificate for such shares. Except as expressly
provided above in Section 13 with respect to changes in capitalization and stock
dividends, no adjustment shall be made for dividends or similar rights for which
the record date is before the date such stock certificate is issued.

 

(b)          The Company shall not be required to issue or deliver any shares of
Series B Common Stock upon the exercise of any Stock Right granted hereunder or
any portion thereof, prior to fulfillment of all of the following conditions to
the satisfaction of the Committee:

 

(i)            the admission of such shares to listing on all stock exchanges on
which the Series B Common Stock is listed, if any;

 



- 12 - 

 

 

(ii)           the completion of any registration or other qualification of such
shares which the Committee shall deem necessary or advisable under any federal
or state law or under the rulings or regulations of the United States Securities
and Exchange Commission or any other governmental regulatory body, or the
determination by the Company, with the advice of legal counsel, that exemptions
are available from such registration and qualification;

 

(iii)          the representation, in form acceptable to the Committee, at the
time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any Applicable Laws;

 

(iv)          the obtaining of any approval or other clearance from any federal
or state governmental agency or body which the Committee shall determine to be
necessary or advisable;

 

(v)           if required by the Committee in its discretion, the grantee’s
execution of a joinder agreement (in form acceptable to the Committee) such that
the grantee becomes a party to any stockholders agreement, investor rights
agreement, or similar agreement as may be entered into from time to time by and
among the Company and the holders of the Company’s stock; and

 

(vi)          the lapse of such reasonable period of time following the exercise
of the Stock Right as the Committee from time to time may establish for reasons
of administrative convenience.

 

(c)          Stock certificates issued and delivered to grantees shall bear such
restrictive legends as the Company shall deem necessary or advisable pursuant to
applicable federal and state securities laws.

 

(d)          As an alternative to issuance of stock certificates, subject to any
applicable rules or regulations, the Company may deliver to the grantee evidence
of book entry shares credited to the account of the grantee.

 

(e)          The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary for the lawful
issuance and sale of any Series B Common Stock pursuant to Stock Rights shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Series B Common Stock as to which such approval shall not have been
obtained. The Company shall, however, use its commercially reasonable efforts to
obtain all such approvals.

 

15.          Surrender of Stock Rights for Cash or Stock. The Committee may, in
its sole and absolute discretion and subject to such terms and conditions as it
deems appropriate, accept the surrender by an optionee or grantee of a Stock
Right granted to him under the Plan and authorize payment in consideration
therefor of an amount equal to the difference between the purchase price payable
for the shares of Series B Common Stock under the instrument granting the Option
and the Fair Market Value of the shares subject to the Stock Right (determined
as of the date of such surrender of the Stock Right). Such payment shall be made
in shares of Series B Common Stock valued at Fair Market Value on the date of
such surrender, or in cash, or partly in such shares of Series B Common Stock
and partly in cash as the Committee shall determine. The surrender shall be
permitted only if the Committee determines that such surrender is consistent
with the purpose set forth in Section 1, and only to the extent that the Stock
Right is exercisable under Section 8 on the date of surrender. In no event shall
an optionee or grantee surrender his Stock Right under this Section if the Fair
Market Value of the shares on the date of such surrender is less than the
purchase price payable for the shares of Series B Common Stock subject to the
Stock Right. Any ISO surrendered pursuant to the provisions of this Section 15
shall be deemed to have been converted into a NSO immediately prior to such
surrender.

 



- 13 - 

 

 

16.          Effective Date and Term of Plan. The Plan shall become effective at
such time as it has been adopted by the Board (the “Effective Date”). The Plan
shall continue in effect for a term of ten (10) years from the Effective Date
unless sooner terminated. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board. Such stockholder approval shall be obtained in
the degree and manner required under the Applicable Laws. Any ISO awarded or
exercised before stockholder approval is obtained shall be subject to automatic
conversion into an NSO, without the consent of the grantee if such stockholder
approval is not obtained within twelve (12) months after the date the Plan is
adopted by the Board.

 

17.          Amendment, Suspension, or Termination of Plan.

 

(a)          The Board may at any time amend, suspend or terminate the Plan in
any respect, except that it may not, without the approval of the stockholders
obtained within twelve (12) months before or after the Board adopts a resolution
authorizing any of the following actions, do any of the following:

 

(i)            increase the total number of shares that may be issued under the
Plan (except by adjustment pursuant to Section 13);

 

(ii)           modify the provisions of Section 3 regarding eligibility for
grants of ISOs;

 

(iii)          modify the provisions of Section 6(b) regarding the exercise
price at which shares may be offered pursuant to ISOs (except by adjustment
pursuant to Section 13); or

 

(iv)          extend the expiration date of the Plan.

 

(b)          Except as provided in Section 13(b) and this Section 17, in no
event may action of the Board or stockholders adversely alter or impair the
rights of a grantee, without his or her consent, under any Stock Right
previously granted.

 

18.          Conversion of ISOs into NSOs; Termination of ISOs. The Committee,
with the consent of any optionee, may in its discretion take such actions as may
be necessary to convert an optionee’s ISOs (or any installments or portions of
installments thereof) that have not been exercised on the date of conversion
into NSOs at any time prior to the expiration of such ISOs. These actions may
include, but not be limited to, accelerating the exercisability, extending the
exercise period or reducing the exercise price of the appropriate installments
of optionee’s Options. At the time of such conversion, the Committee (with the
consent of the optionee) may impose these conditions on the exercise of the
resulting NSOs as the Committee in its discretion may determine, provided that
the conditions shall not be inconsistent with the Plan. Nothing in the Plan
shall be deemed to give any optionee the right to have such optionee’s ISOs
converted into NSOs, and no conversion shall occur until and unless the
Committee takes appropriate action. The Committee, with the consent of the
optionee, may also terminate any portion of any ISO that has not been exercised
at the time of termination.

 



- 14 - 

 

 

19.          Withholding of Taxes.

 

(a)           As a condition of the grant, vesting, and/or exercise of any Stock
Right under the Plan, the Company may require the grantee (or other person
holding or exercising such rights pursuant to the Plan and award agreement) to
pay to the Company (or otherwise provide for the full satisfaction of) an amount
equal to the U.S. federal, state, local, or foreign tax withholding obligation
of the Company or any other required deduction or payments that may arise in
connection with an award made pursuant to the Plan. The Company shall not be
required to issue any shares of Series B Common Stock under the Plan until such
obligations have been satisfied.

 

(b)           At the sole and absolute discretion of the Committee, the holder
of Stock Rights may pay all or any part of the total obligation described in
Section 19(a) above by tendering already-owned shares of Series B Common Stock
or by directing the Company to withhold shares of Series B Common Stock
otherwise to be transferred to the holder of such Stock Rights as a result of
the exercise or receipt thereof in an amount equal to the estimated amount of
such obligation, provided that no more shares may be withheld than are necessary
to satisfy the holder’s actual obligation with respect to the grant, vesting, or
exercise of Stock Rights. In such event, the holder of Stock Rights must,
however, notify the Committee of his or her desire to pay all or any part of the
total estimated federal and state income tax liability arising out of the grant,
vesting, and/or exercise of any Stock Right by tendering already-owned shares of
Series B Common Stock or having shares of Series B Common Stock withheld prior
to the date that the obligation is to be determined. For purposes of this
Section 19(b), shares of Series B Common Stock shall be valued at their Fair
Market Value on the date that the amount of the tax withholdings is to be
determined.

 

20.          Notice to Company of Disqualifying Disposition. Each employee who
receives an ISO must agree to notify the Company in writing immediately after
the employee makes a Disqualifying Disposition (as defined below) of any Series
B Common Stock acquired pursuant to the exercise of an ISO. A “Disqualifying
Disposition” is any disposition (including any sale) of such Series B Common
Stock within either (a) two years after the date the employee was granted the
ISO, or (b) one year after the date the employee acquired Series B Common Stock
by exercising the ISO. If the employee has died before such stock is sold, these
holding period requirements do not apply and no Disqualifying Disposition can
occur thereafter.

 



- 15 - 

 

 

21.           Section 409A. To the maximum extent possible, it is intended that
the Plan and all awards made hereunder are, and shall be, exempt from or
otherwise comply with the requirements of Section 409A of the Code, the
regulations other guidance issued thereunder by the United States Department of
Treasury (whether issued before or after the Effective Date), and all state laws
of similar effect (collectively, “Section 409A”), and that the Plan and all
award agreements made hereunder shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
consequences Section 409A(a)(1) of the Code. In the event that any (i) provision
of the Plan or an award agreement hereunder, (ii) award, payment, or transaction
hereunder, or (iii) other action or arrangement contemplated by the provisions
of the Plan is determined by the Committee to not be exempt from or comply with
the applicable requirements of Section 409A, the Committee shall have the
authority to take such actions and to make such changes to the Plan or an award
agreement as the Committee deems necessary to comply with such requirements
and/or preserve the intended tax treatment of the benefits provided with respect
to any affected award, without the consent of any grantee. No payment that
constitutes deferred compensation under Section 409A that would otherwise be
made under the Plan or an award agreement upon a termination of Continuous
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on a grantee by Section 409A or any damages for
failing to comply with Section 409A.

 

22.           Governing Law; Construction. The validity and construction of the
Plan and the instruments evidencing Stock Rights shall be governed by the laws
of the State of North Carolina. In construing this Plan, the singular shall
include the plural and the masculine gender shall include the feminine and
neuter, unless the context otherwise requires.

 

23.           Lock-up Agreement. Each recipient of securities pursuant to the
Plan agrees that such recipient will not, without the prior written consent of
the managing underwriter, if any, during the period commencing on the date of
the final prospectus relating to the registration by the Company of shares of
its Series B Common Stock or any other equity securities under the Securities
Act of 1933, as amended (the “Securities Act”), on a registration statement on
Form S-1 or Form S-3 and ending on the date specified by the Company and such
managing underwriter (such period not to exceed one hundred eighty (180) days in
the case of the Company’s first firm commitment underwritten offering of its
equity securities under the Securities Act (the “IPO”), or ninety (90) days in
the case of any registration other than the IPO, or such other period as may be
requested by the Company or an underwriter to accommodate regulatory
restrictions on (1) the publication or other distribution of research reports,
and (2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any
successor provisions or amendments thereto, (i) lend, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Series B
Common Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Series B Common Stock (whether such shares or any
such securities are then owned by the recipient or are thereafter acquired), or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Series B Common Stock or other securities, in
cash or otherwise. The foregoing provisions of this Section 23 shall not apply
to the sale of any shares to an underwriter pursuant to an underwriting
agreement, or the transfer of any shares to or from any trust for the direct or
indirect benefit of the grantee or the immediate family of the grantee, provided
that the transferee agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value. The underwriters in connection with such registration are
intended third-party beneficiaries of this Section 23 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto. Each recipient of securities hereunder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 23 or that are necessary
to give further effect thereto.

 



- 16 - 

 

 

In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the securities of each recipient of securities
hereunder (and the shares or securities of every other person subject to the
foregoing restriction) until the end of such period.

 

24.           Addenda. The Committee may approve such addenda to the Plan as it
may consider necessary or appropriate for the purpose of granting Stock Rights
to grantees, which Stock Rights may contain such terms and conditions as the
Committee deems necessary or appropriate to accommodate differences in local
law, tax policy or custom, which may deviate from the terms and conditions set
forth in this Plan. The terms of any such addenda shall supersede the terms of
the Plan to the extent necessary to accommodate such differences but shall not
otherwise affect the terms of the Plan as in effect for any other purpose.

 



- 17 - 

 